DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Status of Claims 
Claims 1-10, 12, & 14-20 of U.S. Application No. 16/736929 filed on 07/28/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed07/28/2022. Claims 1, 12, 14, & 19-20 are presently amended. Claims 1-10, 12, & 14-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2016/0327953A1 (“Nilsson”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12, & 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, and 19-20 recites the limitation “wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object”. The closest reference in the specification is para. [0120]: The assigned weights can be based on learning which particular factors influence a determination of the state of the target vehicle, when compared to the other factors, on predicting whether or not a target object 1320 is likely to be stationary (or to continue moving) for a certain time period. For instance, in an embodiment, the computer processors 1328 learn, through one or more machine learning techniques discussed previously, that a target vehicle's engine being turned off is more indicative that the target vehicle will remain stationary for a certain period of time than the object being in a parking lane, and the computer processors 1328 assign weights to each attribute accordingly (e.g., higher weight values for the fact that the target vehicle's engine is not running).
It is not clear what an amount of influence is or how it is supported in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10, 12, & 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “amount of influence” in claims 1, & 19-20 is a relative term which renders the claim indefinite. The term “amount of influence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 12, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0026292A1 (“Douillard”), in view of US 2016/0327953A1 (“Nilsson”).
As per claim 1 Douillard discloses
A vehicle, comprising:
at least one sensor configured to receive sensor information corresponding to at least one object proximate to the vehicle (see at least Douillard, para. [0018]: Clustering techniques such as region growing can be applied to the remaining voxels to determine objects represented in the voxel space. Individual objects can be identified by grouping adjacent voxels, with each object being associated with a unique object identifier. As a non-limiting example, all LIDAR points associated with a single object may all have the same object identifier, whereas LIDAR points associated with different objects may have different object identifiers. As LIDAR data is captured or received over time, an occupancy of a voxel can be evaluated to distinguish between static objects and dynamic objects.);
at least one controller circuit configured to operate control functions of the vehicle (see at least Douillard, para. [0055]: The planning module 228 may include functionality to receive segmented data and/or indications of the ground plane, static objects, and/or dynamic objects to determine a trajectory of an autonomous vehicle. For example, the planning module 228 may receive segmentation information identifying the ground plane and may generate a trajectory for the autonomous vehicle to follow.);
a computer-readable medium storing computer-executable instructions (see at least Douillard, para. [0037]: FIG. 2 illustrates an example architecture for implementing object identification, as described herein. For example, the architecture 200 may include one or more computer system (s) 202 including various hardware and/or software to implement aspects of the systems, methods, and apparatuses described herein.), and
at least one processor communicatively coupled to the at least one sensor and configured to execute the computer-executable instructions to (see at least Douillard, para. [0037]: FIG. 2 illustrates an example architecture for implementing object identification, as described herein. For example, the architecture 200 may include one or more computer system (s) 202 including various hardware and/or software to implement aspects of the systems, methods, and apparatuses described herein.):
receive the sensor information from the at least one sensor (see at least Douillard, para. [0054]: The tracking module 226 may include functionality to receive an indication of one or more dynamic objects and perform additional processing in order to track the objects. For example, the tracking module 226 may determine a velocity of a dynamic object and/or may determine and store a trajectory of the dynamic object over time. In some instances, the tracking module 226 may include a prediction algorithm that may predict a path of the object to be tracked based on previous motion of the object.);
determine a state of the at least one object in accordance with the sensor information (see at least Douillard, para. [0052]: The dynamic object determination module 222 may include functionality to distinguish between static object and dynamic objects. For example, the dynamic object determination module 222 may accumulate data over time to determine motion of objects by comparing voxels at a first time to the voxels at a second time to determine if an occupancy of the voxel has changed over time. For example, if a voxel was occupied by an object at a first time is not occupied by the object at a second time, the dynamic object determination module 222 can determine the object is a dynamic object.);
determine an activity prediction for the at least one object in accordance with the state of the at least one object (see at least Douillard, para. [0042]: For example, the SONAR module 210 may emit pulses of sound and may listen for echoes to determine a position and/or motion information associated with objects in the environment.),
determine an activity prediction for the at least one object in accordance with the sensor information (see at least Douillard, para. [0054]: The tracking module 226 may include functionality to receive an indication of one or more dynamic objects and perform additional processing in order to track the objects. For example, the tracking module 226 may determine a velocity of a dynamic object and/or may determine and store a trajectory of the dynamic object over time. In some instances, the tracking module 226 may include a prediction algorithm that may predict a path of the object to be tracked based on previous motion of the object.);
wherein the activity prediction is based on multiple attributes that influence a determination of the state of the at least on object (see at least Douillard, para. [0052]: Based on which voxels are occupied or not occupied over time, the dynamic object determination module 222 can determine a movement of the dynamic object, such as a speed and direction of movement.), and 
classify the at least one object in accordance with the activity prediction (see at least Douillard, para. [0057]: The annotation module 232 may include functionality to receive segmentation information discussed herein and may annotate the ground plane, static objects, and/or dynamic objects with information associated with the objects. In some instances, the annotation module 232 may provide segmentation information in a graphical user inter face for manual verification and/or adjustment by a technician, for example. In some instances, the annotation module 232 may include functionality to determine and apply a classification of the objects discussed herein. The annotation module 232 may include any machine learning algorithms such as neural networks to perform operations of segmentation and classification.); and
cause the controller circuit to operate the control functions of the vehicle at least partially based on the classification of the at least one object (see at least Douillard, para. [0055]: The planning module 228 may include functionality to receive segmented data and/or indications of the ground plane, static objects, and/or dynamic objects to determine a trajectory of an autonomous vehicle. For example, the planning module 228 may receive segmentation information identifying the ground plane and may generate a trajectory for the autonomous vehicle to follow.).
However Douillard does not explicitly disclose
wherein the activity prediction is based on multiple attributes that influence a determination of the state of the at least one object, and wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object.
Nilsson teaches
wherein the activity prediction is based on multiple attributes that influence a determination of the state of the at least one object (see at least Nilsson, para. [0061]: Determination of which model of motion to use for hypothetical events associated with a virtual obstacle 5 may be based on probabilities, e.g. based on the environment the vehicle 1 is currently in, i.e. the vehicle 1 surroundings, such that if for instance the vehicle 1 is travelling on a country road in a rural or forest rich environment the model of motion to use for the virtual obstacle 5 may be that of an animal, such as a moose or deer. If the vehicle 1 is travelling in a densely populated city environment or in a parking area the model of motion to use for the virtual obstacle 5 may be that of a pedestrian. When approaching or traversing an intersection the model of motion to use for the virtual obstacle 5 may be that of another vehicle, such as an automobile or bus, lorry. If the vehicle 1 is approaching or travelling a curved road section the model of motion to use for the virtual obstacle 5 may instead be that of a stationary vehicle, i.e. no motion.), and
wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object (see at least Nilsson, para. [0063]: Probabilities can also be assigned to the occurrence of a virtual obstacle 5 at a certain location performing a hypothetical event motion in accordance with the associated model of motion, e.g. such that if a high probability is assigned to an occurrence a large margin is provided, allowing for a smooth braking operation should it occur. Conversely, if a low probability is assigned to an occurrence, i.e. it is deemed unlikely to occur, the margin might be reduced, requiring hard braking of the vehicle 1 for avoidance should it occur. It is of course also possible to adapt the level of braking to the requirements of the particular situation, i.e. ranging from smooth comfortable braking to hard emergency braking and encompassing all degrees of braking in-between. This can be done through calculating how the own vehicle 1 should be placed laterally and at which speed it should travel as we pass an observable area in-front of the own vehicle 1 in order to be able to handle the situation adequately should an hypothesis represented by a virtual object 5 and its associated model of motion become reality, i.e. should one or more hypothetical events associated with a virtual object 5 occur.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of the wherein the activity prediction is based on multiple attributes that influence a determination of the state of the at least one object, and wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object of Nilsson in order to prevent something dangerous, unpleasant or inconvenient from happening (see at least Nilsson, para. [0008]).

As per claim 2 Douillard discloses
wherein the at least one processor comprises a Bayesian model processor (see at least Douillard, para. [0059]: Although discussed in the context of neural networks, any type of machine learning may be used consistent with this disclosure. For example, machine learning algorithms may include, but are not limited to, regression algorithms (e.g., ordinary least squares regression (OLSR)... Bayesian algorithms (e.g., naïve Bayes, Gaussian naïve Bayes, multinomial naïve Bayes, average one-dependence estimators (AODE), Bayesian belief network (BNN), Bayesian networks).).

As per claim 3 Douillard discloses
wherein the at least one processor comprises a deep learning processor (see at least Douillard, para. [0059]: Although discussed in the context of neural networks, any type of machine learning may be used consistent with this disclosure. For example, machine learning algorithms may include, but are not limited to, regression algorithms... deep learning algorithms (e.g., Deep Boltzmann Machine (DBM), Deep Belief Networks (DBN),).

As per claim 4 Douillard discloses
wherein the deep learning processor comprises at least one of: a feed-forward neural network, a convolutional neural network, a radial basis function neural network, a recurrent neural network, or a modular neural network (see at least Douillard, para. [0059]: Although discussed in the context of neural networks, any type of machine learning may be used consistent with this disclosure. For example, machine learning algorithms may include, but are not limited to, regression algorithms... Convolutional Neural Network (CNN), Stacked Auto-Encoders),).

As per claim 5 Douillard discloses
wherein classifying the at least one object includes determining a likelihood that the at least one object is inactive or active (see at least Douillard, para. [0018]: As LIDAR data is captured or received over time, an occupancy of a voxel can be evaluated to distinguish between static objects and dynamic objects. For example, ray casting can be used to distinguish between objects closely related in space, such as a person walking close to a background object such as a wall, to distinguish between static objects and dynamic objects. Further, ray casting can be used to determine when voxels that were occupied at a first time are unoccupied at a second, subsequent time, and vice versa, which may indicate movement of an object. para. [0053]:  Thus, the ray casting module 224 may provide additional functionality to determine that voxels occupied at a first time are not occupied at a second time, which may be provided to the various modules to determine that objects are dynamic objects, for example. In some instances, the voxel space may be represented in a sparse manner (e.g., representing occupied voxels and disregarding unoccupied voxels) or in a dense manner (e.g., without discarding voxels). In some instances, the ray casting module 224 may store ray casting information in a dense manner, which is to say that voxels that don't exist in a sparse voxel representation (e.g., because voxels do not have associated LIDAR data) can have ray casting information associated with such voxels. For example, voxels without associated LIDAR data can nevertheless be represented in a dense voxel space to include ray casting information associated with the voxels. In some instances, the dense voxel representation may associate positive information with a voxel that a voxel is unoccupied, at least partly in response to the ray casting operations discussed herein. Further, as LIDAR data is accumulated in individual voxels, the negative information may be associated with individual voxels that they are occupied with a static object, for example).

As per claim 6 Douillard discloses
wherein determining that the at least one object is active comprises determining whether the at least one object will be in motion for a predetermined time interval (see at least Douillard, para. [0036]: For example, the process 100 may identify and segment portions of an environment corresponding to a ground, static objects, and/or dynamic objects. In some instances, a list of dynamic objects can be provided to a tracking system to track and/or predict a trajectory of each dynamic object over time.).

As per claim 7 Douillard discloses
wherein determining that the at least one object is inactive comprises determining whether the at least one object will remain static for a predetermined time interval (see at least Douillard, para. [0018]: As LIDAR data is captured or received over time, an occupancy of a voxel can be evaluated to distinguish between static objects and dynamic objects. For example, ray casting can be used to distinguish between objects closely related in space, such as a person walking close to a background object such as a wall, to distinguish between static objects and dynamic objects. Further, ray casting can be used to determine when voxels that were occupied at a first time are unoccupied at a second, subsequent time, and vice versa, which may indicate movement of an object.).

As per claim 12 Douillard discloses
wherein the one or more attributes comprise at least one of: 
a road lane in which the at least one object is located, a distance to a traffic sign of the at least one object, a distance to a designated parking space of the at least one object, or the speed of the at least one object (see at least Douillard, para. [0052]: Based on which voxels are occupied or not occupied over time, the dynamic object determination module 222 can determine a movement of the dynamic object, such as a speed and direction of movement.).

As per claim 15 Douillard discloses
wherein operating the control functions of the vehicle comprises causing the vehicle to overtake the at least one object when the at least one processor classifies the at least one object as inactive (see at least Douillard, para. [0036]: In some instances, a list of static objects and/or an identification of the ground may be provided to a planner system to generate a trajectory for an autonomous vehicle that traverses a drivable surface and avoids or otherwise accounts for the static objects identified herein. These and other operations are possible as part of the identification and segmentation operations described herein.).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard, view of Nilsson, further in view of US 2016/0214607A1 (“Dolgov”).
As per claim 8 Douillard does not explicitly disclose
wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed, wherein the predicted speed is based at least partially on learned human-like behavior.
Dolgov teaches
wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed (see at least Dolgov, para. [0097]: In some examples, the autonomous vehicle 400 may also determine a buffer distance for each of the vehicles 402-408 and may use each buffer distance to predict the behavior of the vehicles 402-408 and determine a distance behind the vehicles that the autonomous vehicle 400 should adjust its speed. Each buffer distance may represent a minimal distance behind a given vehicle at which another vehicle directly following the given vehicle will match (or substantially reach) the speed of the given vehicle. By determining the buffer distances, the autonomous vehicle 400 can determine when (or at what distance from the nearest or furthest object) it will need to adjust its speed.), 
wherein the predicted speed is based at least partially on learned human-like behavior (see at least Dolgov, para. [0021]: The computing device may also be configured to implement heuristics to mimic human-like behavior to determine the distance and adjust the speed of the autonomous vehicle accordingly (and possibly control the autonomous vehicle in other manners, such as adjusting the autonomous vehicle's steering/trajectory).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed, wherein the predicted speed is based at least partially on learned human-like behavior of Dolgov in order to cause the autonomous vehicle to follow a given trajectory and/or maintain safe lateral and longitudinal distances with the objects in the vicinity of the autonomous vehicle (see at least Dolgov, para. [0021]).

As per claim 9 Douillard does not explicitly disclose
wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed, wherein the predicted speed is based at least partially on at least one of: sensor data, historical speed data of the vehicle, position data of the vehicle, current position data of the at least one object, historical position data of the at least one object and traffic light data.
Dolgov teaches
wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed (see at least Dolgov, para. [0097]: In some examples, the autonomous vehicle 400 may also determine a buffer distance for each of the vehicles 402-408 and may use each buffer distance to predict the behavior of the vehicles 402-408 and determine a distance behind the vehicles that the autonomous vehicle 400 should adjust its speed. Each buffer distance may represent a minimal distance behind a given vehicle at which another vehicle directly following the given vehicle will match (or substantially reach) the speed of the given vehicle. By determining the buffer distances, the autonomous vehicle 400 can determine when (or at what distance from the nearest or furthest object) it will need to adjust its speed.), 
wherein the predicted speed is based at least partially on at least one of: sensor data, historical speed data of the vehicle, position data of the vehicle, current position data of the at least one object, historical position data of the at least one object and traffic light data (see at least Dolgov, para. [0037]: As an example, the LIDAR unit 132 may include a laser source and/or laser scanner configured to emit laser pulses and a detector configured to receive reflections of the laser pulses. For example, the LIDAR unit 132 may include a laser range finder reflected by a rotating mirror, and the laser is scanned around a scene being digitized, in one or two dimensions, gathering distance measurements at specified angle intervals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed, wherein the predicted speed is based at least partially on at least one of: sensor data, historical speed data of the vehicle, position data of the vehicle, current position data of the at least one object, historical position data of the at least one object and traffic light data of Dolgov in order to cause the autonomous vehicle to follow a given trajectory and/or maintain safe lateral and longitudinal distances with the objects in the vicinity of the autonomous vehicle (see at least Dolgov, para. [0021]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard, in view of Nilsson, further in view of US 2020/0262419A1 (“Karaburun”).
As per claim 10 Douillard does not explicitly discloses
wherein classifying the at least one object comprises assigning an overtake value.
Karaburun teaches
wherein classifying the at least one object comprises assigning an overtake value (see at least Karaburun, para. [0081]: Assuming a typical overtaking scenario, typical values of features indicating motion characteristics (e.g., speed, distance, acceleration, etc.) of the moving object involved in the scenario can be set. In addition, these features can be normalized. Then a vector can be constructed by the features as normalized, thereby obtaining a typical feature vector for the overtaking scenario.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of wherein classifying the at least one object comprises assigning an overtake value of Karaburun in order to predict motion intention of the moving object in the one or more set of video frames based on the one or more features (see at least Karaburun, para. [0005]).

Claims 14, & 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard, in view of Nilsson, further in view of US 2018/0136644A1 (“Levinson”).
As per claim 14 Douillard does not explicitly discloses
wherein when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to continuously update one or more of the assigned weights based on feedback information to reduce an associated error between the predicted state and an actual state of the at least one object.
Levinson teaches
wherein when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to continuously update one or more of the assigned weights based on feedback information to reduce an associated error between the predicted state and an actual state of the at least one object (see at least Levinson, para. [0066]: As map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization. Local map generator 440 is configured to generate local map data in real-time or near real-time. Optionally, local map generator 440 may receive static and dynamic object map data to enhance the accuracy of locally generated maps by, for example, disregarding dynamic objects in localization. According to at least some embodiments, local map generator 440 may be integrated with, or formed as part of, localizer 468. In at least one case, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping (“SLAM”) or the like. Note that localizer 468 may implement a “hybrid” approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data. para. [0148-0150]: The policy explorer 3699 may communicate the updated policy data 3694 to one or more autonomous vehicles (e.g., 3630 or other vehicles in the fleet) and/or to the autonomous vehicle 3630a, for example. In other examples, the updated policy data 3694 may be communicated to a teleoperator, a simulator or both. Updated policy data 3694 may include one or more candidate trajectories and the one or more candidate trajectories may have the same or different confidence levels associated with each candidate trajectory. Candidate trajectories may be arranged in a predetermined order or rank, such as a ranking order based on confidence level (e.g. ranked from highest confidence level to lowest confidence level or vice-versa). Updated policy data 3694 may include other data being configured to cause a system that receives the data (e.g., an autonomous vehicle, a simulator, a teleoperator) to take an action, such as implementing a selected one of the one or more candidate trajectories, for example. In other examples, the other data may be configured to allow the system that receives the data to select, based on a criteria (e.g., ranking based on highest confidence level), one of the one or more candidate trajectories for implementation (e.g., to determine which of the one or more candidate trajectories is selected as the selected candidate trajectory). As one example, updated policy data 3694 may include data being configured to cause candidate trajectory 3654 to be selected by the system receiving the updated policy data 3694.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of wherein when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to continuously update one or more of the assigned weights based on feedback information to reduce an associated error between the predicted state and an actual state of the at least one object of Levinson in order to implement event detection that predicts optimal courses of action responsive to the event (see at least Levinson, para. [0004]).

As per claim 16 Douillard does not explicitly discloses
wherein causing the controller circuit to operate the control functions of the vehicle is also at least partially based on at least one road rule.
Levinson teaches
wherein causing the controller circuit to operate the control functions of the vehicle is also at least partially based on at least one road rule (see at least Levinson, para. [0074]: Simulator 740 may provide other functions as well, including validating software updates and/or map data. Policy manager 742 is configured to maintain data representing policies or rules by which an autonomous vehicle ought to behave in view of a variety of conditions or events that an autonomous vehicle encounters while traveling in a network of roadways. In some cases, updated policies and/or rules may be simulated in simulator 740 to confirm safe operation of a fleet of autonomous vehicles in view of changes to a policy.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of wherein causing the controller circuit to operate the control functions of the vehicle is also at least partially based on at least one road rule of Levinson in order to implement event detection that predicts optimal courses of action responsive to the event (see at least Levinson, para. [0004]).

As per claim 17 Douillard does not explicitly discloses
wherein when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to generate an uncertainty value corresponding to the classifying of the at least one object.
Levinson teaches
wherein when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to generate an uncertainty value corresponding to the classifying of the at least one object (see at least Levinson, para. [0085]: Data representing a subset of objects that are received at a planner in an autonomous vehicle, the subset of objects including at least one object associated with data representing a degree of certainty for a classification type. For example, perception engine data may include metadata associated with objects, whereby the metadata specifies a degree of certainty associated with a specific classification type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of wherein when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to generate an uncertainty value corresponding to the classifying of the at least one object of Levinson in order to implement event detection that predicts optimal courses of action responsive to the event (see at least Levinson, para. [0004]).

As per claim 18 Douillard does not explicitly discloses
when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to:
cause the controller circuit to operate the control functions of the vehicle to cause the vehicle to at least one of: stop or slow down when the uncertainty value meets an uncertainty value threshold, and
cause the at least one sensor to capture additional sensor information corresponding to the least one object.
Levinson teaches
when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to:
cause the controller circuit to operate the control functions of the vehicle to cause the vehicle to at least one of (see at least Levinson, para. [0059]: According to some embodiments, autonomous vehicle control logic 347 may be implemented in hardware and/or software as autonomous vehicle controller 347a, which is shown to include a motion controller 362, a planner 364, a perception engine 366, and a localizer 368.): 
stop or slow down when the uncertainty value meets an uncertainty value threshold (see at least Levinson, para. [0085]: At 1210, a state of operation of an autonomous vehicle may be determined (e.g., probabilistically), for example, based on a degree of certainty for a classification type and a degree of certainty of the event, which is may be based on any number of factors, such as speed, position, and other state information.), and
cause the at least one sensor to capture additional sensor information corresponding to the least one object (see at least Levinson, para. [0106]: Further, data generated by data association processor 2632 may be used by track updater 2634 to update one or more tracks, or tracked objects.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of hen the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to, cause the controller circuit to operate the control functions of the vehicle to cause the vehicle to at least one of: stop or slow down when the uncertainty value meets an uncertainty value threshold, and cause the at least one sensor to capture additional sensor information corresponding to the least one object of Levinson in order to implement event detection that predicts optimal courses of action responsive to the event (see at least Levinson, para. [0004]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard, in view of Nilsson, further in view of US 2019/0019411A1 (“Sweeney”).
As per claim 19 Douillard discloses
A method, comprising:
receiving, by at least one sensor of a vehicle, sensor information corresponding to at least one object proximate to the vehicle (see at least Douillard, para. [0018]: Clustering techniques such as region growing can be applied to the remaining voxels to determine objects represented in the voxel space. Individual objects can be identified by grouping adjacent voxels, with each object being associated with a unique object identifier. As a non-limiting example, all LIDAR points associated with a single object may all have the same object identifier, whereas LIDAR points associated with different objects may have different object identifiers. As LIDAR data is captured or received over time, an occupancy of a voxel can be evaluated to distinguish between static objects and dynamic objects.);
operating, by at least one controller circuit of the vehicle, control functions of the vehicle (see at least Douillard, para. [0055]: The planning module 228 may include functionality to receive segmented data and/or indications of the ground plane, static objects, and/or dynamic objects to determine a trajectory of an autonomous vehicle. For example, the planning module 228 may receive segmentation information identifying the ground plane and may generate a trajectory for the autonomous vehicle to follow.); 
receiving, by one or more processors of the vehicle, the sensor information from the at least one sensor (see at least Douillard, para. [0054]: The tracking module 226 may include functionality to receive an indication of one or more dynamic objects and perform additional processing in order to track the objects. For example, the tracking module 226 may determine a velocity of a dynamic object and/or may determine and store a trajectory of the dynamic object over time. In some instances, the tracking module 226 may include a prediction algorithm that may predict a path of the object to be tracked based on previous motion of the object.);
determining a state of the at least one object in accordance with the sensor information (see at least Douillard, para. [0052]: The dynamic object determination module 222 may include functionality to distinguish between static object and dynamic objects. For example, the dynamic object determination module 222 may accumulate data over time to determine motion of objects by comparing voxels at a first time to the voxels at a second time to determine if an occupancy of the voxel has changed over time. For example, if a voxel was occupied by an object at a first time is not occupied by the object at a second time, the dynamic object determination module 222 can determine the object is a dynamic object.);
determining, by the one or more processors, an activity prediction for the at least one object in accordance with the state of the at least one object (see at least Douillard, para. [0054]: The tracking module 226 may include functionality to receive an indication of one or more dynamic objects and perform additional processing in order to track the objects. For example, the tracking module 226 may determine a velocity of a dynamic object and/or may determine and store a trajectory of the dynamic object over time. In some instances, the tracking module 226 may include a prediction algorithm that may predict a path of the object to be tracked based on previous motion of the object.);
classifying, by the one or more processors, the at least one object in accordance with the activity prediction (see at least Douillard, para. [0057]: The annotation module 232 may include functionality to receive segmentation information discussed herein and may annotate the ground plane, static objects, and/or dynamic objects with information associated with the objects. In some instances, the annotation module 232 may provide segmentation information in a graphical user inter face for manual verification and/or adjustment by a technician, for example. In some instances, the annotation module 232 may include functionality to determine and apply a classification of the objects discussed herein. The annotation module 232 may include any machine learning algorithms such as neural networks to perform operations of segmentation and classification.); and
causing, by the one or more processors, the controller circuit to operate the control functions of the vehicle at least partially based on the classification of the at least one object (see at least Douillard, para. [0055]: The planning module 228 may include functionality to receive segmented data and/or indications of the ground plane, static objects, and/or dynamic objects to determine a trajectory of an autonomous vehicle. For example, the planning module 228 may receive segmentation information identifying the ground plane and may generate a trajectory for the autonomous vehicle to follow.).
However Douillard does not explicitly disclose
wherein the predicted amount of time is based on multiple attributes that influence a determination of the state of the at least one object, and wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object.
Sweeney teaches
wherein the predicted amount of time is based on multiple attributes that influence a determination of the state of the at least one object (see at least Sweeney, para. [0024]: The state data for each object can describe an estimate of the object's current location (also referred to as position), current speed/velocity, current acceleration, current heading, current orientation, size/footprint, class (e.g., vehicle class vs. pedestrian class vs. bicycle class), and/or other state information. para. [0059-0060]: When perceiving the one or more objects 202A-C within the vehicle's surrounding environment (e.g., obtaining state data 130), the vehicle computing system 102 (e.g., the perception system 124) can calculate a vehicle confidence level 138 associated with the perception of an object 202A-C... When predicting the motion of the object(s) 202A-C within the vehicle's surrounding environment, the vehicle computing system 102 (e.g., the prediction system 126) can calculate a vehicle confidence level 138 associated with the predictions (e.g., predicted movement) of one or more of the object(s) 202A-C. Such vehicle confidence level 138 can be indicative of, for example, the vehicle's confidence that the object 202A-C will travel in accordance with the predicted path (e.g., at a predicted heading, at a predicted speed, within a predicted time, etc.) and/or remain stationary (e.g., at a particular location, for a particular time, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of wherein the predicted amount of time is based on multiple attributes that influence a determination of the state of the at least one object of Sweeney in order to identify an appropriate motion path through such surrounding environment (see at least Sweeney, para. [0002]).
Nilsson teaches
wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object (see at least Nilsson, para. [0063]: Probabilities can also be assigned to the occurrence of a virtual obstacle 5 at a certain location performing a hypothetical event motion in accordance with the associated model of motion, e.g. such that if a high probability is assigned to an occurrence a large margin is provided, allowing for a smooth braking operation should it occur. Conversely, if a low probability is assigned to an occurrence, i.e. it is deemed unlikely to occur, the margin might be reduced, requiring hard braking of the vehicle 1 for avoidance should it occur. It is of course also possible to adapt the level of braking to the requirements of the particular situation, i.e. ranging from smooth comfortable braking to hard emergency braking and encompassing all degrees of braking in-between. This can be done through calculating how the own vehicle 1 should be placed laterally and at which speed it should travel as we pass an observable area in-front of the own vehicle 1 in order to be able to handle the situation adequately should an hypothesis represented by a virtual object 5 and its associated model of motion become reality, i.e. should one or more hypothetical events associated with a virtual object 5 occur.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of the wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object of Nilsson in order to prevent something dangerous, unpleasant or inconvenient from happening (see at least Nilsson, para. [0008]).

As per claim 20 Douillard discloses
A non-transitory computer readable storage medium storing instructions executable by one or more processors, the instructions when executed by the one or more processors causing the one or more processors to:
receive, by at least one sensor of a vehicle, sensor information corresponding to at least one object proximate to the vehicle (see at least Douillard, para. [0018]: Clustering techniques such as region growing can be applied to the remaining voxels to determine objects represented in the voxel space. Individual objects can be identified by grouping adjacent voxels, with each object being associated with a unique object identifier. As a non-limiting example, all LIDAR points associated with a single object may all have the same object identifier, whereas LIDAR points associated with different objects may have different object identifiers. As LIDAR data is captured or received over time, an occupancy of a voxel can be evaluated to distinguish between static objects and dynamic objects.);
operate, by at least one controller circuit of the vehicle, control functions of the vehicle (see at least Douillard, para. [0055]: The planning module 228 may include functionality to receive segmented data and/or indications of the ground plane, static objects, and/or dynamic objects to determine a trajectory of an autonomous vehicle. For example, the planning module 228 may receive segmentation information identifying the ground plane and may generate a trajectory for the autonomous vehicle to follow.);
receive the sensor information from the at least one sensor (see at least Douillard, para. [0054]: The tracking module 226 may include functionality to receive an indication of one or more dynamic objects and perform additional processing in order to track the objects. For example, the tracking module 226 may determine a velocity of a dynamic object and/or may determine and store a trajectory of the dynamic object over time. In some instances, the tracking module 226 may include a prediction algorithm that may predict a path of the object to be tracked based on previous motion of the object.);
determine a state of the at least one object in accordance with the sensor information (see at least Douillard, para. [0052]: The dynamic object determination module 222 may include functionality to distinguish between static object and dynamic objects. For example, the dynamic object determination module 222 may accumulate data over time to determine motion of objects by comparing voxels at a first time to the voxels at a second time to determine if an occupancy of the voxel has changed over time. For example, if a voxel was occupied by an object at a first time is not occupied by the object at a second time, the dynamic object determination module 222 can determine the object is a dynamic object.);
determine, by the one or more processors, an activity prediction for the at least one object in accordance with the state of the at least one object (see at least Douillard, para. [0054]: The tracking module 226 may include functionality to receive an indication of one or more dynamic objects and perform additional processing in order to track the objects. For example, the tracking module 226 may determine a velocity of a dynamic object and/or may determine and store a trajectory of the dynamic object over time. In some instances, the tracking module 226 may include a prediction algorithm that may predict a path of the object to be tracked based on previous motion of the object.);
classify the at least one object in accordance with the activity prediction (see at least Douillard, para. [0057]: The annotation module 232 may include functionality to receive segmentation information discussed herein and may annotate the ground plane, static objects, and/or dynamic objects with information associated with the objects. In some instances, the annotation module 232 may provide segmentation information in a graphical user inter face for manual verification and/or adjustment by a technician, for example. In some instances, the annotation module 232 may include functionality to determine and apply a classification of the objects discussed herein. The annotation module 232 may include any machine learning algorithms such as neural networks to perform operations of segmentation and classification.); and
cause the controller circuit to operate the control functions of the vehicle at least partially based on the classification of the at least one object (see at least Douillard, para. [0055]: The planning module 228 may include functionality to receive segmented data and/or indications of the ground plane, static objects, and/or dynamic objects to determine a trajectory of an autonomous vehicle. For example, the planning module 228 may receive segmentation information identifying the ground plane and may generate a trajectory for the autonomous vehicle to follow.).
However Douillard does not explicitly disclose
wherein the predicted amount of time is based on multiple attributes that influence a determination of the state of the at least one object, and wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object.
Sweeney teaches
wherein the predicted amount of time is based on multiple attributes that influence a determination of the state of the at least one object (see at least Sweeney, para. [0024]: The state data for each object can describe an estimate of the object's current location (also referred to as position), current speed/velocity, current acceleration, current heading, current orientation, size/footprint, class (e.g., vehicle class vs. pedestrian class vs. bicycle class), and/or other state information. para. [0059-0060]: When perceiving the one or more objects 202A-C within the vehicle's surrounding environment (e.g., obtaining state data 130), the vehicle computing system 102 (e.g., the perception system 124) can calculate a vehicle confidence level 138 associated with the perception of an object 202A-C... When predicting the motion of the object(s) 202A-C within the vehicle's surrounding environment, the vehicle computing system 102 (e.g., the prediction system 126) can calculate a vehicle confidence level 138 associated with the predictions (e.g., predicted movement) of one or more of the object(s) 202A-C. Such vehicle confidence level 138 can be indicative of, for example, the vehicle's confidence that the object 202A-C will travel in accordance with the predicted path (e.g., at a predicted heading, at a predicted speed, within a predicted time, etc.) and/or remain stationary (e.g., at a particular location, for a particular time, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of wherein the predicted amount of time is based on multiple attributes that influence a determination of the state of the at least one object of Sweeney in order to identify an appropriate motion path through such surrounding environment (see at least Sweeney, para. [0002]).
Nilsson teaches
wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object (see at least Nilsson, para. [0063]: Probabilities can also be assigned to the occurrence of a virtual obstacle 5 at a certain location performing a hypothetical event motion in accordance with the associated model of motion, e.g. such that if a high probability is assigned to an occurrence a large margin is provided, allowing for a smooth braking operation should it occur. Conversely, if a low probability is assigned to an occurrence, i.e. it is deemed unlikely to occur, the margin might be reduced, requiring hard braking of the vehicle 1 for avoidance should it occur. It is of course also possible to adapt the level of braking to the requirements of the particular situation, i.e. ranging from smooth comfortable braking to hard emergency braking and encompassing all degrees of braking in-between. This can be done through calculating how the own vehicle 1 should be placed laterally and at which speed it should travel as we pass an observable area in-front of the own vehicle 1 in order to be able to handle the situation adequately should an hypothesis represented by a virtual object 5 and its associated model of motion become reality, i.e. should one or more hypothetical events associated with a virtual object 5 occur.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard to incorporate the teaching of the wherein each attribute is weighted based on an amount of influence the attribute has on the state of the at least one object of Nilsson in order to prevent something dangerous, unpleasant or inconvenient from happening (see at least Nilsson, para. [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668 

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668